DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   JOANNE M. RAIANO-KENNEDY,
                           Appellant,

                                     v.

MEADOWS AT MARTIN DOWNS HOMEOWNERS ASSOCIATION, INC.,
    AMERICAN EXPRESS CENTURION BANK CORPORATION,
  PAUL MCGUINNESS, and MANNING BUILDING SUPPLIES, INC.,
                        Appellees.

                               No. 4D21-121

                              [October 7, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Jennifer Alcorta Waters, Judge; L.T. Case Nos.
432018CC000071AXMX and 432020AP000005AXMX.

  Robert G. Rydzewski, Jr., of Treasure Coast Legal, Stuart, for
appellant.

   Samantha L. Simpson and Jacob E. Ensor of Ross, Earle, Bonan &
Ensor, P.A., Stuart, for appellee Meadows at Martin Downs Homeowners
Association, Inc.

PER CURIAM.

  Affirmed.

LEVINE, KLINGENSMITH and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.